EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of May
  , 2007, by and between The Phone Card Warehouse Inc., a Florida corporation,
with an office located at 10376 E. Colonial Drive #135, Orlando, FL 32817 (the "
Company"), and Kaushika Patel, an individual and resident of New York
("Executive").




WHEREAS, the Company is in the business of distributing prepaid telephone
service products; and




WHEREAS, Executive has had experience in the operations of businesses
distributing prepaid telephone service products; and




WHEREAS, the Company desires to retain the services of Executive; and




WHEREAS, Executive is willing to be employed by the Company; and




WHEREAS, the Company is a wholly-owned subsidiary of Reliablecom, Inc., a
Delaware corporation (“Parent”);




NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:







1. Employment.  Executive is hereby employed and engaged to serve the Company as
the Controller of the Company, or such additional titles as the Board of
Directors of the Company shall specify from time to time, and Executive does
hereby accept, and Executive hereby agrees to such engagement and employment.   




2. Duties.  Executive shall be responsible for customary duties performed by a
corporate controller.  Executive shall diligently and faithfully execute and
perform such duties and responsibilities, subject to the general supervision and
control of the Company’s board of directors and Chief Executive Officer.
Executive shall be responsible and report only to the Company’s board of
directors and Chief Executive Officer.  The Company’s board of directors and
Chief Executive Officer, in their sole and absolute discretion, shall determine
Executive’s duties and responsibilities and may assign or reassign Executive to
such duties and responsibilities as it deems in the Company's best interest.
 Executive shall devote her full-time attention, energy, and skill during normal
business hours to the business and affairs of the Company and shall not, during
the Employment Term, as that term is defined below, be actively engaged in any
other business activity, except with the prior written consent of the Company’s
board of directors.




During the term of this Agreement, Company shall continue its business
activities in substantially the same manner as had existed during the twelve
month period immediately preceding the date of this Agreement.  Company shall
not transfer its business operations to any affiliate or nonaffiliate of Company
during the term of the Agreement.  Executive shall devote Executive’s full-time
attention, energy, and skill during normal business hours to the business and
affairs of the Company and shall not, during the Employment Term, as that term
is defined below, be actively engaged in any other business activity, except
with the prior written consent of the Company’s board of directors.




Nothing in this Agreement shall preclude Executive from devoting reasonable
periods required for:




(a)

serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;




(b)

serving as a consultant in her area of expertise (in areas other than in
connection with the business of the Company), to government, industrial, and
academic panels where it does not conflict with the interests of the Company;
and




(c)

managing her personal investments or engaging in any other non-competing
business;

provided that such activities do not interfere with the regular performance of
her duties and responsibilities under this Agreement as determined by the
Company.





1




--------------------------------------------------------------------------------

3. Best Efforts of Executive.  During her employment hereunder, Executive shall,
subject to the direction and supervision of the Company’s board of directors,
devote her full business time, best efforts, business judgment, skill, and
knowledge to the advancement of the Company's interests and to the discharge of
her duties and responsibilities hereunder.  




4. Employment Term. This Agreement shall have a term of three (3) years,
beginning on the date of this Agreement (the "Employment Term"). Upon the
initial expiration of the Employment Term or any renewal thereof (a “Term”),
this Agreement shall automatically be extended for one additional year, unless a
written notice of termination shall be provided at least 90 days prior to the
expiration of the Term or unless terminated by either party pursuant to Section
12.




5. Compensation of Executive.  During the first three years of the Term of this
Agreement, the Executive shall be paid a salary of $6,250.00 per month, payable
in accordance with the Company’s regular payroll practices.  Commencing after
three years, as preliminary compensation for the services provided by Executive
under this Agreement, the Company shall pay Executive a monthly draw of
$6,250.00 as an advance on actual compensation, to be paid in accordance with
the Company's usual payroll procedures. Within fifty (50) days after the end of
each of the first three fiscal quarters of the Company, the Company’s Chief
Financial Officer shall prepare quarterly financial statements in accordance
with generally accepted accounting principals (“GAAP”).  Such financial
statement shall include a calculation of the Company’s net profit for quarter in
accordance with GAAP and after deduction for accounts receivable which have been
outstanding for more than 45 days (“Quarterly Net Profit”).  The Executive shall
be paid an amount, if any, by which 25% of the Quarterly Net Profit exceeds
$62,500 (each, a “Quarterly Payout”).  Notwithstanding the foregoing, in the
event 25% of the Quarterly Net Profit shall be less than $62,500 (the “Quarterly
Shortfall Amount”), the monthly draw for the following quarter shall be reduced
by an amount equal to the Quarterly Shortfall Amount, divided by three. Within
one hundred five (105) days after the end of the Company’s fourth fiscal
quarter, the Company shall prepare an annual financial statement in accordance
with GAAP. Such financial statement shall include a calculation of the Company’s
net profit for year in accordance with GAAP and after deduction for accounts
receivable which have been outstanding for more than 45 days (“Annual Net
Profit”).  The Executive shall be paid an amount, if any, by which 25% of the
Annual Net Profit exceeds $250,000, plus all Quarterly Payouts for such fiscal
year.  In the event the Company does not have a net profit based on the
Quarterly Net Profits and Annual Net Profit, the aggregate loss for such period
shall be carried forward to the following fiscal year.  All payments shall be
made within fifteen (15) days of delivery of the quarterly financial statements
and profit calculation to the Executive.




6. Benefits.  Executive shall also be entitled to participate in any and all
Company benefit plans, from time to time, in effect for executives of the
Company.  Such participation shall be subject to the terms of the applicable
plan documents and generally applicable Company policies.




7. Vacation, Sick Leave and Holidays.  Executive shall be entitled paid vacation
in accordance with Company policies established and in effect from time to time
, with such vacation to be scheduled and taken in accordance with the Company's
standard vacation policies with a minimum of three weeks. In addition, Executive
shall be entitled to such sick leave and holidays at full pay in accordance with
the Company's policies established and in effect from time to time.




8. Business Expenses.  The Company shall promptly reimburse Executive for all
reasonable out-of-pocket business expenses incurred in performing Executive’s
duties and responsibilities hereunder in accordance with the Company's policies,
provided Executive promptly furnishes to the Company adequate records of each
such business expense.




9.  Location of Executive's Activities.  Executive’s principal place of business
in the performance of her duties and obligations under this Agreement shall be
in the New York area.  Notwithstanding the preceding sentence, Executive will
engage in such travel and spend such time in other places as may be necessary or
appropriate in furtherance of her duties hereunder.





2




--------------------------------------------------------------------------------

10. Confidentiality.  Executive recognizes that the Company has and will have
business affairs, products, future plans, trade secrets, customer lists, and
other vital information (collectively "Confidential Information") that are
valuable assets of the Company.  Executive agrees that he shall not at any time
or in any manner, either directly or indirectly, divulge, disclose, or
communicate in any manner any Confidential Information to any third party
without the prior written consent of the Company’s board of directors.
 Executive will protect the Confidential Information and treat it as strictly
confidential.







12. Termination.   Notwithstanding any other provisions hereof to the contrary,
Executive’s employment hereunder shall terminate under the following
circumstances:




(a)

Termination for Cause.  The Company shall have the right to terminate this
Agreement and Executive’s employment hereunder at any time for cause. As used in
this Agreement, "cause" shall mean refusal by Executive to implement or adhere
to lawful policies or directives of the Company’s board of directors, breach of
this Agreement, Executive’s conviction of a felony, other conduct of a criminal
nature that may have a material adverse impact on the Company's reputation,
breach of fiduciary duty or the criminal misappropriation by Executive of funds
from or resources of the Company. Cause shall not be deemed to exist unless the
Company shall have first given Executive a written notice thereof specifying in
reasonable detail the facts and circumstances alleged to constitute "cause" and
thirty (30) days after such notice such conduct has, or such circumstances have,
as the case may be, not entirely ceased and not been entirely remedied.




(b)

Termination Upon Death or for Disability.  This Agreement and Executive’s
employment hereunder, shall automatically terminate upon Executive’s death or
upon written notice to Executive and certification of Executive’s disability by
a qualified physician or a panel of qualified physicians if Executive becomes
disabled beyond a period of twelve (12) months and is unable to perform the
duties contain in this Agreement.




(c)

Effect of Termination In the event that this Agreement and Executive’s
employment is terminated for cause pursuant to Section 12(a), all obligations of
the Company and all duties, responsibilities and obligations of Executive under
this Agreement shall cease. Upon such termination, Executive shall be entitled
to receive only the compensation, benefits, and reimbursement earned by or
accrued to Executive under the terms of this Agreement prior to the date of
termination, but shall not be entitled to any further compensation, benefits, or
reimbursement after such date. Upon death or disability of Executive pursuant to
Section 12(b) during the first three years of the Term, Executive shall be
entitled to all compensation pursuant to Section 5 for the period between the
effective termination date to the end of the Employment Term pursuant to Section
4. Payment will be made to Executive or Executive’s appointed trustee. Upon
death or disability of Executive pursuant to Section 12(b) after the first three
years of the Term, Executive shall be entitled to all compensation pursuant to
Section 5 for the period through the effective termination date. Other than as
set forth above, Executive shall not be entitled to any further compensation,
benefits, or reimbursement after the date of her termination. In the event of a
merger, consolidation, sale, or change of control, the Company's rights
hereunder shall be assigned to the surviving or resulting company, which company
shall then honor this Agreement with Executive.  In the that this Agreement is
terminated without cause during the first three years of this Agreement,
Executive shall remain entitled to all Quarterly Payouts due for the first three
years of this Agreement.




(d)

Termination by Executive.  This Agreement and Executive’s employment hereunder,
may be terminated upon ninety (90) days advance written notice by Executive to
Company.  Upon any such termination, Executive shall be entitled to receive only
the compensation, benefits, and reimbursement earned by or accrued to Executive
under the terms of this Agreement prior to the date of termination.




13. Resignation as Officer.  In the event that Executive’s employment with the
Company is terminated for any reason whatsoever, Executive agrees to immediately
resign as an Officer and/or Director of the Company and any related entities.
For the purposes of this Section 13, the term the "Company" shall be deemed to
include subsidiaries, parents, and affiliates of the Company.





3




--------------------------------------------------------------------------------

14. Governing Law, Jurisdiction and Venue.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to any applicable conflicts of law provisions.




15. Business Opportunities.  During the Employment Term Executive agrees to
bring to the attention of the Company’s board of directors all written business
proposals that come to Executive’s attention and all business or investment
opportunities of whatever nature that are created or devised by Executive and
that relate to areas in which the Company conducts business and might reasonably
be expected to be of interest to the Company or any of its subsidiaries.




16. Executive’s Representations and Warranties. Executive hereby represents and
warrants that he is not under any contractual obligation to any other company,
entity or individual that would prohibit or impede Executive from performing her
duties and responsibilities under this Agreement and that he is free to enter
into and perform the duties and responsibilities required by this Agreement.
Executive hereby agrees to indemnify and hold the Company and its officers,
directors, employees, shareholders and agents harmless in connection with the
representations and warranties made by Executive in this Section 16.




17.  Executive’s Covenant.  The Executive covenants and agrees to use her best
efforts to cooperate with the Company and companies affiliated with the Company
in the preparation of audited consolidated financial statements of Parent for
the two year period ended December 31, 2006, or any subsequent period
thereafter, as such may be required pursuant to Regulation S-K under the
Securities Exchange Act of 1934.




18. Notices.  All demands, notices, and other communications to be given
hereunder, if any, shall be in writing and shall be sufficient for all purposes
if personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.




Company:

Executive:




The Phonecard Warehouse, Inc.

Kaushika Patel

10376 E. Colonial Drive #135

Orlando, Florida 32817







19. Entire Agreement.  This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written.  This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties. This Agreement
is for the unique personal services of Executive and is not assignable or
delegable, in whole or in part, by Executive. This Agreement may be assigned or
delegated, in whole or in part, by the Company and, in such case, shall be
assumed by and become binding upon the person, firm, company, corporation or
business organization or entity to which this Agreement is assigned. The
headings contained in this Agreement are for reference only and shall not in any
way affect the meaning or interpretation of this Agreement. If any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, the
remaining provisions shall continue to be valid and enforceable. The failure of
either party to enforce any provision of this Agreement shall not be construed
as a waiver or limitation of that party's right to subsequently enforce and
compel strict compliance with every provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
and, in pleading or proving any provision of this Agreement, it shall not be
necessary to produce more than one of such counterparts.  In the event of any
dispute, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and court costs on the trial and appellate levels.





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







THE PHONECARD WAREHOUSE, INC.

EXECUTIVE







By:______________________________

________________________________

 

     Name: _________________________

Kaushika Patel

       Title: _________________________





5


